DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution. Plaintiffs filed their Complaint on July 22, 2009. A case management conference was held on October 6, 2009. Following a discussion of the issues, Plaintiffs requested time to consider withdrawing their appeal. The court granted Plaintiffs until November 10, 2009, to either withdraw their appeal or submit written arguments supporting their position.
On November 23, 2009, the court issued a Journal Entry, stating if the court did not hear from Plaintiffs within 14 days, Plaintiffs' appeal may be dismissed for lack of prosecution. As of this date, there has been no further communication from Plaintiffs. The court finds that this matter should be dismissed for lack of prosecution. Now therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of December 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on December15, 2009. The Court filed and entered this document on December 15,2009.